Citation Nr: 1722760	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-28 295	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's sister






ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1968 to August 1971.  He died in June 2010 and the appellant is his surviving spouse.

The matter comes to the Board of Veteran's Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since transferred to the Cleveland, Ohio, RO.

The appellant provided testimony before a Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is of record.  In August 2016, the Appellant was notified that the VLJ who conducted the May 2012 hearing no longer works for the Board and a new hearing was offered.  The appellant responded in the same month indicating she does not wish to have a new hearing and asked that the matter be decided based upon the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In November 2016, the Board requested an expert medical opinion through the Veterans Health Administration (VHA) on the matter of whether service connection was warranted for the cause of the Veteran's death.  38 C.F.R. § 20.901 (2016).  The opinion was received in February 2017.  In March 2017 a copy was mailed to the appellant.  She was also provided with a Medical Opinion Response Form, which allowed her to request that the Board immediately proceed with the adjudication of the appeal, or to submit additional evidence either with or without a waiver of RO consideration in the first instance, or to request that the Board leave the record open for a time for submission of additional evidence.  She responded in May 2017 explicitly indicating she did not waive initial RO consideration of the new evidence and requesting that the Board remand the matter.  This appeal, therefore, must be remanded.  See 38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Appeals Management Office (AMO) must review the evidence of record, to include the Feburary 2017 VHA opinion and any other evidence received since the November 2014 supplemental statement of the case.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

